DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-28-2022 is acknowledged.
Claims included in the prosecution are 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims  1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for in vitro studies of n-butylphthalide on ovarian cancer, does not reasonably provide enablement for prevention and in vivo effect on serous carcinoma of n-butylphthalide in humans.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
1) The nature of the invention: the invention concerns with a method of treating serous carcinoma or preventing it using n-butylphthalide.
.2) The state of the prior art: the state of the prior art is very high in terms of treating specific cancers using specific anti-cancer agents. There is no specific agent or combination of agents which can treat all forms of carcinomas
3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology).
4) The predictability or unpredictability in the art: as is well known in the art. 
There is no single drug, which is effective in treating ovarian cancers.
There no specific drug which is effective against all forms of cancer. With specific reference to "cancer", Exparte Kranz, 19USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] cancer, in particular preventing
In re Application of Hozumi et al, 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable". More generally, the invention is
directed toward medicine and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The examiner cites Trosko (Mutation Research, 2001) as interest which shows that our current conventional approaches of cancer prevention/therapy have had limited success and in some cases such as treatment for pancreatic cancer, it has been a total failure. Trosko further teaches that we now know each organ specific tumor expresses different genes and furthermore, within a given tissue, no two tumors are genetically/phenotypically alike, it would be extremely naive to believe that all tumors could be treated with some sort of a single therapy. According to Trosko, each phase of complex carcinogenic process represents cells at different genotypic/phenotypic stages and in addition, cancers are characterized by genetic instability and the excessive cell proliferation that give rise to cancers by multiple mechanisms through multiple pathways.
5). the breadth of the claims: instant claim is very broad in terms of ‘in vivo treatment and in particular ‘preventing serous carcinoma.
6) The amount of direction of guidance provided: instant specification does not provide
adequate guidance in the terms of either the treatment of serous carcinoma and in particular preventing various forms of serous carcinoma.,
.7) The presence or absence of working examples: The only working examples shows in vitro studies using cultured cells.
8) The quantity of experimentation necessary: one cannot determine which of the serous carcinomas the compound is effective and how to prevent these cancers as recited in the claims without undue experimentation.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The essence of applicant’s arguments appear to be that high-grade serous carcinoma is mainly found in the ovary and in Example 5 of instant specification, the Kuramochi cell line was grafted into mice and the effectiveness of BP in reducing tumor volumes I animals is shown and therefore, a person ordinarily skilled in the art understand can prevent the development of cancers by suppressing the proliferation and differentiation of CSCs based in the examples in the present application,
This argument is not persuasive since treatment of cancer and prevention of cancer are two different issues. While an anti-cancer agent such as for instance, cisplatin might be an effective therapeutic agent in treatment of certain cancers, it cannot be predicted that it is effective in preventing these cancers. Treatment involves certain protocol of administration which is different from ‘prevention and instant specification and examples do not adequately describe how the ‘process of prevention’ is performed. The rejection thus, is maintained.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term ‘high-grade’ renders claim 1 indefinite since the term ‘high’ is a relative term.
	This rejection is maintained since applicant has not adequately addressed the issue raised by the Examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (Neoplasma, vol. 65, # 1, pp 153-160, 2018) by itself or in combination with Gandhi (US 2018/0193342). 
	Ye et al teach that surgical debulking combined with platinum and paclitaxel therapy is while disclosing the efficacy and safety of chemotherapy based on paclitaxel and prognosis in the treatment of ovarian cancer suggests that n-butylphthalide is a new drug which is promising for ovarian cancer (serous carcinoma). Therefore, it would have been obvious to one of ordinary skill in the art to study the effectiveness of n-butylphthalide on serous carcinoma of ovaries (Entire publication, in particular, Abstract, Table 4 and Discussion on page159).
	Gandhi discloses that different stages of ovarian cancer such as papillary serous carcinoma, refractory ovarian cancer or recurrent ovarian cancer can be treated using a combination therapy. The anti-cancer agents taught are paclitaxel, cisplatin and others (Abstract, 0239, 0267).
	It would have been obvious to one of ordinary skill in the art use n-butylphthalide suggested by Ye et al to treat ovarian serous carcinoma in combination with anti-cancer agents such as paclitaxel in a combination therapy with a reasonable expectation of success since Gandhi teaches that various stages of ovarian cancer including ovarian serous carcinoma could be treated using a combination therapy which includes paclitaxel.
	Since the compound, n-butylphthalide is an anti-cancer agent, it would have been obvious to one of ordinary skill in the art that irrespective of the source of the compound, whether it is synthesized or purified from extracts of Angelica sinensis, it would have the same activity. Similarly, since n-butylphthalide is an anti-cancer agent, it would have been obvious to one of ordinary skill in the art that it would cause apoptosis of all ovarian serous carcinoma cells with a reasonable expectation of success. Since the amount of an anti-cancer agent depends on the severity of the disease, patient’s age and other clinical factors, varying claimed amounts is best determined by the practitioner of the art.
3.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (Neoplasma, vol. 65, # 1, pp 153-160, 2018) by itself or in combination with Gandhi (US 2018/0193342)as set forth above, further in view of Liu (US 2015/0056702).
	The teachings of Ye et al and Gandhi have been discussed above. What is lacking in Ye et al is the teaching where n-butylphthalide is obtained from.
	Liu teaches that n-butylphthalide can be obtained from Angelica sinensis or synthesized (Abstract and 0041).
	It would have been obvious to one of ordinary skill in the art to obtain n-butylphthalide either from the plant Angelica sinensis or can be synthesized as taught by Liu.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Ye is a scientific paper related to genetic diversity of upstream transcription factor 1 and the therapeutic effect and safety of chemotherapy for ovarian cancer and that Ye merely mentions the effectiveness of drugs such as n-butylphthalide; According to applicant, Ye is totally silent in preventing and treating carcinoma or HGSC. Further according to applicant, ‘serous adenocarcinoma recited in Table 4 of Ye belongs to adenocarcinoma which is totally different from highly-grade serous carcinoma that originates from serous epithelium.
	These arguments are not persuasive. First of all, Ye’s reference clearly shows that n-butyl (or butylidene) phthalide is an anti-cancer agent for serous carcinoma. Instant claim 1 only recites high-grade serous carcinoma’ and Ye indeed teaches serous carcinoma is glandular or epithelial origin. Applicant’s arguments that neither Gandhi nor Liu teaches or suggests that n-butylidenephthalide can be used in the prevention or treatment of high-grade serous carcinoma are not persuasive since Gandhi is combined for its teaching of different stages of ovarian cancer and Liu is combined for its teaching that n-butylphthalide can be obtained from Angelica sinensis or synthesized.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/ Primary Examiner, Art Unit 1612